SEC. File Nos. 333-163115 811-22349 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 4 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 7 CAPITAL PRIVATE CLIENT SERVICES FUNDS (Exact Name of Registrant as specified in charter) 6455 Irvine Center Drive Irvine, CA 92618 (Address of principal executive offices) Registrant's telephone number, including area code: (949) 975-5000 TIMOTHY W. McHALE, ESQ Counsel 333 South Hope Street Los Angeles, California 90071 (name and address of agent for service) Copy to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940 the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and County of Los Angeles, and State of California on the 10th day of March, 2011. CAPITAL PRIVATE CLIENT SERVICES FUNDS By:/s/ Paul F. Roye Chairman of the Board Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on March 10, 2011 by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ John B. Emerson President (John B. Emerson) Principal Financial Officer and Principal Accounting Officer: /s/ Kevin M. Saks Treasurer (Kevin M. Saks) Trustees: Richard G. Capen, Jr.* Trustee H. Frederick Christie* Trustee Martin Fenton* Trustee Richard G. Newman* Trustee /s/ Paul F. Roye Chairman of the Board (Paul F. Roye) *By: /s/ Courtney R. Taylor (Courtney R. Taylor, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Timothy W. McHale (Timothy W. McHale) Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
